Luke, J.,
dissenting. I do not agree to the ruling announced in the 5th headnote in this case. The charge of the court held to be error is as follows: “If, as contended by the plaintiff in this case, the application was made by the insured, and he arranged with the insurance agent that the insurance agent was to pay the first premium, and he was to return it personally to the insurance agent, and he sent in his application in that way, and you should find that the insurance agent reported to his company that it was paid—the first premium, and that thereupon his company issued the policy and forwarded it to the agent to be delivered to the insured, then that would be a binding insurance contract between that company and the assured.” The written statement of the agent who procured the application shows that the first weekly premium in cash had been collected by him and held by him for the company. The agent having in writing so instructed the company, and the company having issued and delivered the policy of insurance, the agent was bound to the company for the premium, and the evidence authorized the jury to find that the company accepted the obligation of the agent for the first week’s premium.
It is the opinion of the writer that the charge of the court was not error, and that the judgment of the trial court should not be reversed, but should be affirmed.